DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,229,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘727 patent anticipate the claims of the instant claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 19 and 20 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 5,524,093).
Regarding claim 1, Kuroda discloses a method comprising (see Figures 4-7 for example): coupling a second address line (D1, D2, or PL1, PL2) to cell bottom nodes of a plurality of memory cells by a plurality of transistors (T13, T22, etc.  or see Figure 9, PL-DEC transistors) of the plurality of memory cells responsive to logic levels of a first plurality of first address lines (WB’s or inputs to drivers of PL-DEC) coupled to the plurality of transistors; and controlling a second address line voltage of the second address line to set a plurality of ferroelectric capacitors of the plurality of memory cells to a non-polarized state by a control circuit to erase data on the plurality of memory cells (see column 12, lines 3+).
Regarding claim 2, Kuroda discloses the method of claim 1, further comprising activating the first plurality of first address lines responsive to a section select signal (phi input to WB-DEC) and a first address select signal (XA, see column 7 lines 6+) by an address decoder, wherein the first plurality of first address lines are activated sequentially by the address decoder responsive to the first address select signal (see Figure 11, on off then on and vice versa).
Regarding claim 6, Kuroda discloses the method of claim 1, wherein the plurality of memory cells are coupled to a corresponding plurality of cell plates coupled to a cell plate line (PL) and the method further comprises controlling a voltage of the cell plate line to set the plurality of ferroelectric capacitors of the plurality of memory cells the non-polarized state (see column 12, lines 3+).
Regarding claim 7, Kuroda discloses the method of claim 1, wherein the second address line voltage of the second address line is controlled by a driver circuit (provider of voltages to WB-DEC).
Regarding claim 8, Kuroda discloses a method comprising: providing a section select signal (input to WB-DEC see Figure 10) and a first address select signal (signal on WB) of a first address responsive to an address (XA) , in order to select a first plurality of first address lines (WB’s) among a second plurality of first address lines coupled to the memory cell array by a control circuit; activating the first plurality of first address lines responsive to the section select signal and the first address select signal by an address decoder (PL-DEC, see Figures 11, 15); and controlling a cell plate voltage of a cell plate line coupled to cell plates of a plurality of memory cells line to set a plurality of ferroelectric capacitors of the plurality of memory cells to a non-polarized state to erase data on the plurality of memory cells (see column 12, lines 3+).
Regarding claim 19, Kuroda discloses the method of claim 8, wherein the cell plate voltage is controlled, at least in part, by a cell plate driver circuit (circuit supplying PL-DEC).
Regarding claim 20, Kuroda discloses the method of claim 8, wherein the cell plate voltage is controlled to have a first polarity or a second polarity (see column 9, lines 36+).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda.
Regarding claim 3 and 15-17, Kuroda discloses the method of claim 2, but fails to teach comprising increasing or decreasing an address of the first address select signal with an address counter to sequentially activate the first plurality of the first address lines.
However this represents the common and well-known technique of sequential program (or erase as applicant designates) and the incorporation and address counting structure to provide sequential addresses for program (erase) would be obvious to one having ordinary skill in the art since it is a known technique and yields the predictable result of a block/bank/page of programmed (erase) cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824